Citation Nr: 1223541	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pseudoseizures, to include as secondary to service-connected anxiety disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty form October 1994 to October 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.

In August 2010, the Board remanded the issues of entitlement to service connection for a lumbar spine disorder and pseudoseizures.  Following development conducted pursuant to the Board's August 2010 decision and remand, the agency of original jurisdiction (AOJ) granted service connection for degenerative joint disease of the lumbar spine in a May 2012 rating decision, and assigned a disability rating of 10 percent, effective October 31, 2005.  As such is a complete grant of the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The issue of entitlement to service connection for pseudoseizures now returns to the Board following completion of the ordered development. 

The Board observes that Military Order of the Purple Heart withdrew their representation of the Veteran in June 2012.  While the Veteran has not been provided with an opportunity to select new representation, the Board finds that issuing a decision at this time is not prejudicial to her as the Board is granting the benefit sought in full.  


FINDING OF FACT

The Veteran's diagnosed pseudoseizures are etiologically related to her military service and her service-connected anxiety disorder.

CONCLUSION OF LAW

The criteria for service connection for pseudoseizures have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for pseudoseizures herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran originally filed a claim for service connection for seizures.  However, after extensive development, including multiple VA compensation and pension (C&P) examinations, the AOJ recharacterized the issue as entitlement to service connection for pseudoseizures.  (See June 2006 rating decision on appeal, December 2007 statement of the case, and October 2008 and April 2012 supplemental statements of the case).  Furthermore, the AOJ certified the issue of entitlement to service connection for pseudoseizures to the Board.  Significantly, in the April 2010 hearing before the undersigned Acting Veterans Law Judge, it was noted that there is agreement between the Veteran and VA that the issue before the Board is entitlement to service connection for pseudoseizures.  See transcript, p. 2.  As such, this issue is decided herein.

The Veteran contends in her April 2010 hearing before the undersigned Acting Veterans Law Judge that she experienced symptoms of seizures three times in service-all while "under stressful circumstances," including carbon monoxide poisoning, heavy lifting during training, and running up a hill.  Id at pp. 6-8.

The Veteran's service treatment records include multiple reports of seizure-like symptoms.  In August 1997, the Veteran was given a neurological evaluation of her reported seizure disorder in order to obtain clearance for an assignment.  She reported that she had a history of seizures at ages 8 and 13, and that she had again experienced seizures in service in January 1995 and two week ago (August 1997).  The clinician diagnosed her with epilepsy, general tonic/clonic.

Service treatment records dated in August 1997 show that the Veteran reported having two seizures two weeks earlier while under a great deal of stress due to service and family problems.  The clinician diagnosed a seizure disorder.  The Veteran was put on profile for epilepsy in September 2005.

After service, in March 2006, VA provided the Veteran with a C&P examination for mental disorders.  The examiner, a psychologist, diagnosed the Veteran with an anxiety disorder, not otherwise specified, with conversion type features such as pseudoseizures, chest pain, and blackouts.  The examiner opined that it is as likely as not that the Veteran entered service with a preexisting anxiety disorder with pseudoseizures, but that the condition likely was exacerbated by her service.

In a separate C&P examination for seizures, also dated March 2006, a VA examiner, a physician's assistant, reviewed the results of an electroencephalogram (EEG) and diagnosed pseudoseizures, non-organic.  The examiner opined that the pseudoseizures existed prior to service and were not incurred in or aggravated by service.  

VA provided the Veteran with a new C&P examination for a seizure disorder in December 2010.  The examiner, an advanced registered nurse practitioner (ARNP), noted a diagnosis of seizure disorder, but provided no opinion or rationale.

In January 2012, VA provided the Veteran with another C&P examination, by a neurologist.  The examiner provided an extensive, detailed discussion of the Veteran's neurological history, and noted that a computed tomography (CT) brain scan in February 1984 showed normal results, as did EEGs done in 1983 and 1986.  The examiner noted that the Veteran's pediatric neurologist felt that it was unlikely that the Veteran had an epilepsy disorder.  He also observed that the Veteran had another normal EEG in service in August 1997, as well as a normal magnetic resonance imaging (MRI) brain scan, which led an in-service neurologist to conclude that the prior diagnosis of seizure disorder was refuted.  The in-service neurologist accordingly removed all restrictions pertaining to the prior diagnosis of seizure disorder.  The VA examiner further noted that the Veteran had seen multiple private neurologists, including one who, in 2008, found that the Veteran's symptoms were more likely not seizures, but rather represented detachment related to anxiety, depression, or nonspecific medication effect.  Based on the foregoing, as well as on physical and neurological examinations, the VA examiner opined that:

I think the spells are probably spells of unresponsiveness and jerking movements [which] are more likely related to anxiety spells [and are] pseudoseizu[r]e like spells which are prone to occur when a person is placed in a stressful situation....There was no definite diagnosis of epilepsy made....[The] patient's spells showed [that an] increase can [be a] natural process and can be increased in stressful situations.  This is based upon symptoms occurring during stress and anxiety[-] provoking situations with normal EEG and brain scan....Any seizure[-]like episodes like pseudoseizures or spells can be increased in stressful situations.  I would consider as likely as not [that the] Veteran's spells [are] casually related to stressful situations in service....[The] patient probably had anxi[e]ty and stressful situations....and it is mentioned [in her August 1997 service treatment record] that she had family and military stress [in a] follow up note.  [O]n another occasion she was running and had chest discomfort.  [The Veteran's service-connected a]nxiety disorder could aggravate the spells of seizure[-]like episodes.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining VA neurologist is so qualified, his medical opinion constitutes competent medical evidence.

The Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds that the January 2012 VA examiner's report is entitled to the greatest probative weight, for two reasons.  First, as a neurologist, the January 2012 VA examiner has the most relevant specialized training to opine on the Veteran's claimed disorder.  Second, the January 2012 VA examiner's rationale is supported by the most thorough survey and explanation of the Veteran's neurological history, symptoms, and objective test results.  

Therefore, the Board finds that the Veteran's diagnosed pseudoseizures are etiologically related to her military service and her service-connected anxiety disorder based on her lay statements, the symptoms recorded in her service treatment records, and the January 2012 VA examining neurologist's persuasive positive opinion and rationale.  Accordingly, service connection for the Veteran's pseudoseizures is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for pseudoseizures is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


